Citation Nr: 0108401	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-08 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  The propriety of the noncompensable rating for bilateral 
hearing loss prior to January 4, 1999.

2.  The propriety of the 90 percent rating for bilateral 
hearing loss beginning on January 4, 1999.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from September 1974 to 
January 1976.

This case comes before the Board of Veterans' Appeals (Board) 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The Board notes that the RO has identified the issues on 
appeal as entitlement to an effective date prior to January 
4, 1999, for the assignment of a 90 percent evaluation for 
bilateral hearing loss, and entitlement to an increased 
rating for bilateral hearing loss.  Due to the Board's re-
characterization of the issues on appeal, a brief discussion 
of the procedural background of this decision is required.  

In October 1977 the veteran submitted a claim of entitlement 
to service connection for hearing loss.  In February 1978 the 
RO issued a rating decision granting entitlement to service 
connection for left ear hearing loss.  The decision makes no 
mention of the right ear.  A noncompensable evaluation was 
assigned, effective October 31, 1977, the date the veteran's 
claim was received.  In August 1998, the RO awarded the 
veteran service connection for right ear hearing loss, 
establishing bilateral service-connected hearing loss.  The 
effective date assigned for bilateral hearing loss was 
October 31, 1977, the date of the veteran's original post-
service claim.  The veteran perfected an appeal of this 
claim.  In February 1999, the RO awarded the veteran an 
increase in the evaluation of his bilateral hearing loss to 
90 percent disabling, effective January 4, 1999.  The veteran 
perfected an appeal challenging the assigned effective date.

Review of this procedural history reveals that although the 
veteran was service-connected for left ear hearing loss prior 
to the August 1998 grant of right ear hearing loss, this 
decision was an original grant of entitlement to service 
connection for the right ear, establishing service connection 
for bilateral hearing loss for the first time.  According to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "Court"), when an appeal ensues from 
the veteran's disagreement with the rating assigned in 
connection with his original grant of service connection, the 
potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the veteran perfected an appeal of 
the rating assigned for his newly service-connected bilateral 
hearing loss; therefore, his claim is governed by Fenderson 
and the RO must consider the applicability of staged ratings 
from the time of the grant of service connection, that is, 
from October 31, 1977.  Given that consideration of the 
appropriate ratings for the period from October 31, 1977 is 
appropriate, the question of an effective date prior to 
January 4, 1999, for the 90 percent rating is encompassed in 
the new issue, as is consideration of an increased rating.  
Accordingly, the Board finds that the issues are properly 
identified on the first page of this decision.

As an additional matter, the Board notes that the veteran 
also perfected an appeal of the RO's denial of his claim of 
entitlement to an earlier effective date for the award of 
service connection for tinnitus.  However, in an August 1998 
statement he withdrew this claim expressing satisfaction with 
the RO's adjudication of this issue.  Therefore, this issue 
is no longer before the Board for appellate consideration.  

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claim, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
itself and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.  

Initially, the Board notes that the veteran has not been 
notified that he should identify any treatment he has 
received for his ears since October 1977, and that the RO 
will assist him in obtaining this evidence.  Additionally, 
the Board notes that the veteran has testified at hearings 
before the RO and the Board that his bilateral hearing loss 
is sufficiently disabling as to interfere with his ability to 
maintain gainful employment.  An assessment of the impact his 
hearing loss has on his ability to work is not of record.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any lay or medical evidence 
pertaining to his bilateral hearing loss 
from October 31, 1977, he should 
adequately identify this evidence so that 
the RO can assist him obtaining this 
evidence for the record.  

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

3.  Upon completion of the above, the RO 
should schedule the veteran for an 
audiological examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The claims file should be provided to the 
examiner for review prior to the 
examination.  The examiner should conduct 
all appropriate testing to determine the 
severity of the veteran's bilateral 
hearing loss, with the results adequately 
reported on the examination report.  
Additionally, the examiner should be 
requested to render an opinion as to 
whether the veteran's bilateral hearing 
loss causes marked interference with 
employment and whether it presents an 
unusual or exceptional disability picture.   

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence, 
including whether "staged" ratings are 
appropriate for the veteran's service-
connected bilateral hearing loss for any 
part of the appeal period, that is from 
October 31, 1977.  If the decision as to 
any issue remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to respond 
thereto with additional argument and/or 
evidence.  Concerning the propriety of the 
rating assigned for the service-connected 
bilateral hearing loss, the supplemental 
statement of the case should indicate that 
the potential for "staged" ratings has 
been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



